Title: Nathan Rice to Abigail Adams, 11 August 1776
From: Rice, Nathan
To: Adams, Abigail


     
      Mrs. Adams
      Ticonderoga August. 11th. 1776
     
     Inclosd I send you a Copy of General Carltons Orders of the 7th. Instant, which we received by Major Biggelow of Connecticut, who was sent by the Genl. the 28th. ult: with the Resolutions of Congress, concerning the Carteel stipulated by Genl. Arnold, at the Cedars, which was, not to ratify it, unless they would deliver up Capt. Foster and those Officers who were present and suffered the Savages to Murder the Prisoners in cool Blood. The Flagg arrived, and after a Stay of a few Days, (in which Time was treated with Politeness) was dispached, with a Party commanded by Capt. Fraizer Frazier, to escort him over the Lake.
     The Capt. delivered him a Letter, subscribed to George Washington Esqr. He not knowing the Resolution of Congress in that Respect, altho he greatly disliked the Superscription, says “I can take it,” at the same Time, the Capt. gave him the inclosed with the Letter, saying that is for you. But Major Biggelow very discreetly refused it.—The Captain insisted on the Majors going with him, putting a Sergt. with the Flagg Boat, whom they had furnished with a Number, and who distributed them to the Men. Thus we have it, cut and dried, an End to Truces. Mr. How, however was more agreeable and wished a more free Intercourse with our army.
     Now for the Assassination mentioned.—One Lieutenant Whitcomb, in our Army an old Indian Hunter, was sent on a Scout, and if possible to get a Prisoner. His Party which was four, by some means all left him, one Deserted to the Enemy. In the Character of a french Peasant he visited them, after the Desertion however he had like to have been taken, before he left the Place, he discovered an Officer riding by, as he lay conceald in the Bushes, and considering him as his enemy and being accustomed to such Things, having also a great fancy for his Watch and Sword as he says, he fired upon him. Not killing him Dead on the Spott, he was obliged to make his Escape. It proved to be no less than Brigadr. Genl. Gordon, who received two Balls in his Shoulder of which Wound he died next Day. This seems rather Murder, but it is treating them only in their own Way.
     The Malitia are comeing in fast, but am a little surprised they receive such Bounty for no longer Time, and the Continental Army to pay it who have never received any and born the whole.
     
      I am with the greatest Respect your humble Sert.,
      N Rice
     
     
    